DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 10 depends from itself. Correction is required.

Claim interpretation
Definition of D0 of 10 to 60 microns: minimum particle size can vary in different samples from 10-60 microns.
D50 of 90 to 200 means the median particle size in different samples can range from 90-200 microns.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein the crushing strength of the filter is measured by applying pressure to a cylindrical filter at a speed of 2 mm/minute in the lengthwise direction,” which is unclear. What represents 2 mm/min.? applying pressure (the units of which makes no sense), moving filter at that speed, or expansion/contraction of the filter?
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshinobu (US 2012/0132578) and JP 2011-255310.
	Yoshinobu teaches a filter made of activated carbon (source: coconut shell: [0014]) with fibrillated acrylic or other fibers (abstract; [0056]).  The particle size of the activated carbon is within the range claimed D50 values: see the D50 values in [0049] and the examples, along with the standard deviation.  Yoshinobu does not specify the D0 value as claimed. However, Yoshinobu teaches that fines are detrimental – see [0049], which also teaches optimizing particle size.  Thus avoiding too small particle sizes and fines in the carbon to prevent clogging and entraining fines in treated water would have been obvious to one of ordinary skill in the art. The amount of fiber to the amount of particles is also the same as claimed – [0059].
	The other element missing in the reference is the CSF value (degree of fibrillation), which is taught by the JP reference to be within the range for the same type of fibrillated fibers.  JP also teaches activated carbon filter with fibrillated fiber binder of material the same as claimed [0010].  JP also teaches the range of particle sizes in [0013], and that many fines in the particles can cause problems (Thus the JP reference provides some good indicator for the lowest particle size, or D0, at 20 microns), similar to what is taught by Yoshinobu, and thus it would have been obvious to one of ordinary skill in the art to select the appropriate particle size range.
	The remaining claims all are directed at the inherent material properties, most of which are taught by either or both references, and are not patentable.	

    PNG
    media_image1.png
    522
    916
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    519
    789
    media_image2.png
    Greyscale

	The turbidity removal rate and the flow rate change in example 1 of Yoshinobu is copied herein above. The 50% flow rate is 30 L/ml, same as the clogging life in applicant’s examples, Table 1. Similar results are found at least in examples 1, 2, 4, 6 and 7 in Yoshinobu.
	The D0 values as in the new claim 8 is already addressed above. CSF (degree of fibrillation) is 20-100 ml as taught by the JP reference.
	Crushing strength: While Yoshinobu is silent on this crushing strength, it would have been obvious to one of ordinary skill to design the filter so that it withstands the filtration forces it is subjected to without failure. The JP reference teaches that the filter is designed to withstand such forces [0024], and water hammer expected in the water line [0033]..
Response to Arguments
Arguments are addressed in the rejection, or were addressed before, and in the examiner answer to the appeal brief, and the decision of the board, which are incorporated herein. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777